DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. The amended claim language requires “a mirror configured to reflect the broad probe beam after the broad probe beam has passed through the single vapor cell; and a lens configured to create a reshaped broad probe beam from the broad probe beam that was reflected by the mirror, the lens further configured to direct the reshaped broad probe beam to the photodiode array.” This structural and functional requirement is not anticipated by Schwindt et al and it is not an obvious variation of that reference. Any modification of Schwindt to incorporate these new limitations would require impermissible hindsight to make obvious. Further, Schwindt is a good representation of the state of the art in atomic magnetometry. Most of the other prior art listed but not cited contain similar analogous systems but do not have the features claimed in the amendment and would thus also be subject to impermissible hindsight. Therefore, the above listed claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents the previous state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858